Citation Nr: 0938871	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  06-27 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for service-connected posttraumatic stress disorder 
(PTSD).  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service-connected left ankle sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to July 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefits sought on appeal. 

A hearing was held on June 10, 2009, in Phoenix, Arizona, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the hearing is 
in the claims file.  After the hearing, the appellant 
submitted additional evidence to the Board, along with a 
written waiver of initial RO review of this evidence.  See 38 
C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's PTSD has not been shown to manifest in 
reduced reliability and productivity.    

3.  The Veteran's service-connected left ankle sprain has not 
been shown to be productive of marked limitation of motion.  
CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9411 
(2009).

2.  The criteria for a disability evaluation in excess of 10 
percent for left ankle sprain have not been met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71, 
Diagnostic Code 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the Veteran's 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).
Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, for an increased compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) recently issued a decision vacating 
the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Significantly, the Federal Circuit concluded that 
"the notice described in 38 U.S.C. § 5103(a) need not be 
veteran specific."  Similarly, "while a veteran's 'daily 
life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper claim adjudication."  Thus, 
the Federal Circuit held, "insofar as the notice described 
by the Veterans Court in Vazquez-Flores requires the VA to 
notify a veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgments."  Vazquez-
Flores v. Shinseki, No. 08-7150, ---F.3d--- (Fed. Cir. Sept. 
4, 2009).  

In this case, the Board does acknowledge that the RO did not 
provide the Veteran with notice in connection with his claim 
for an increased evaluation prior to the initial rating 
decision in March 2006.  Nevertheless, the RO did send the 
Veteran a letter in May 2008, which did meet the notification 
requirements.  The Board finds that any defect with respect 
to the timing of the notice requirement was harmless error.

In this regard, the Board notes that, while notice provided 
to the Veteran was not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the transfer and 
certification of the Veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the Veteran's claim for an increased 
evaluation was readjudicated in a statement of the case (SOC) 
and supplemental statement of the case (SSOC).  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claim.  Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise 
the essential fairness of the adjudication. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The Veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of this issue will not result in any prejudice 
to the Veteran.  Therefore, with respect to the timing 
requirement for the notice in connection with the claim for 
an increased evaluation for PTSD, the Board concludes that to 
decide the issue would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for an increased 
evaluation for PTSD.  Specifically, the October 2005 letter 
stated, "to establish entitlement to an increased evaluation 
for your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse."  In 
addition, the May 2008 letter noted that the Veteran could 
submit evidence showing an increase in the disability.  The 
letter explained that such evidence could be a statement from 
a physician and statements from other individuals who were 
able to describe from their knowledge and personal 
observations in what manner his disability had worsened.  The 
letter further advised the Veteran to notify VA if there was 
any other information or evidence that he believed would 
support his claim and instructed him to provide any evidence 
that he may have pertaining to his claim.  As such, the 
notice letter in this case did indicate that the Veteran must 
provide or ask VA to obtain medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.

Additionally, as will be discussed below, the Veteran is 
currently assigned a 30 percent disability evaluation for the 
disability on appeal pursuant to 38 C.F.R. §§ 4.71a, 
Diagnostic Code 9411.  The May 2008 letter informed the 
Veteran of the pertinent diagnostic code.  Additionally, the 
Board notes that the rating decision, SOC, and SSOCs provided 
the Veteran with the pertinent rating criteria. 

The May 2008 letter also informed the Veteran that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  In this regard, the letter indicated that disability 
rating can be changed when there are changes in the 
condition.  The letter stated that a rating will be assigned 
from 0 percent to 100 percent depending on the disability 
involved and explained that VA uses a schedule for evaluating 
disabilities that is published in Title 38, Code of 
Regulations, Part 4.  It was also noted that a disability 
evaluation other than the level found in the schedule for a 
specific condition can be assigned if the impairment is not 
adequately covered by the schedule.  The letter further 
indicated that evidence of the nature and symptoms of the 
disability, the severity and duration of the symptoms, and 
the impact of the condition and symptoms on employment would 
be considered in determining the disability rating.

In addition, the notice letter provided examples of the types 
of medical and lay evidence that the Veteran may submit or 
ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  As noted above, May 
2008 letter indicated that the evidence could be a statement 
from a physician containing the physical and clinical 
findings, the results of any laboratory tests or x-rays, and 
the dates of examinations and test.  It was also noted that 
the Veteran could submit statements from other individuals 
who have witnessed how the symptoms affected the Veteran.  
The May 2008 letter further listed examples of evidence, 
which included information about on-going treatment, Social 
Security Administration determinations and statements from 
employers.  

Based on the foregoing, the Board finds that the May 2008 
letter informed the Veteran of the information and evidence 
necessary to substantiate his claim for an increased 
disability evaluation for PTSD and satisfied the additional 
notice requirements of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), as that decision has been modified by the recent 
decision of the Federal Circuit.  Vazquez-Flores v. Shinseki, 
No. 08-7150, ---F.3d--- (Fed. Cir. Sept. 4, 2009).

In contrast, the Board notes that the Veteran has also 
challenged the initial evaluation assigned following the 
grant of service connection for left ankle sprain.  In this 
regard, once service connection is granted and an initial 
disability rating and effective date have been assigned, the 
claim is substantiated, and additional 5103(a) notice is not 
required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490- 
491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, 
because the notice that was provided to the Veteran in 
October 2005 before service connection was granted in March 
2006 was legally sufficient, VA's duty to notify with respect 
to this issue has been satisfied.

Furthermore, the RO has notified the Veteran about the 
information and evidence that VA will seek to provide.  In 
particular, the October 2005 and May 2008 letters indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claims, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records and VA medical records.  The Veteran 
was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide. Specifically, the 
October 2005 and May 2008 letters notified the Veteran that 
he must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  The letters also informed the Veteran that it was his 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.

Further, the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the March 2006 and May 2008 letters informed the Veteran 
that a disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
letters also explained how disability ratings and effective 
dates were determined.

Finally, the duty to assist the Veteran also has been 
satisfied in this case.  Service treatment records as well as 
VA medical records are in the claims file and were reviewed 
by both the RO and the Board in connection with the Veteran's 
claims.  VA is not on notice of any evidence needed to decide 
the claims which has not been obtained.  The Veteran was 
afforded a hearing before the Board in June 10, 2009, and a 
transcript of his testimony from that hearing is in the file 
and has been reviewed.  Moreover, in addition to obtaining 
all relevant medical records, VA afforded the Veteran VA 
examinations in November 2005 and April 2008 to evaluate his 
PTSD, and in February 2006 to evaluate his left ankle sprain.  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
opinions obtained in this case are more than adequate, as 
they were predicated on a full reading of the treatment 
records in the Veteran's claims file.  They considered all of 
the pertinent evidence of record, to include the statements 
of the Veteran, and provided a complete rationale for the 
opinions stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the Veteran in this case. 

LAW AND ANALYSIS

I.  Increased Disability Evaluation for PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran's PTSD is currently evaluated as 30 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Under that diagnostic code, a 30 percent 
disability evaluation is contemplated for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is contemplated for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is contemplated for total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each Veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a disability evaluation in excess 
of 30 percent for his service-connected PTSD.  In this 
regard, the medical evidence of record consists of VA 
treatment records and VA examination reports conducted in 
April 2004, November 2005, and April 2008.  The evidence 
shows that the Veteran's service-connected PTSD symptoms have 
resulted in nightmares, flashbacks, intrusive thoughts, some 
anger and irritability, hyperstartle response, 
hypervigilance, anxiety, complaints of decreased 
concentration, depressed mood, and complaints of memory loss.  
The foregoing symptoms are contemplated by the currently 
assigned 30 percent disability evaluation.  

Additionally, the Board notes that the overall symptomatology 
associated with the Veteran's PTSD does not more closely 
approximate the schedular criteria required for the next 
higher 50 percent disability evaluation.  The medical 
evidence does not show that the Veteran has experienced 
symptoms such as panic attacks, short-term or long-term 
memory loss, flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood.  The VA examination reports indicate he is correctly 
oriented (to time, person, place, situation, etc.) and 
cooperative, with good eye contact and adequate grooming.  In 
addition, there is no objective clinical evidence of 
delusions, suicidal or homicidal ideation, or hallucinations.  
There also is no persuasive evidence of obsessive-compulsive 
behavior, phobias, panic attacks, or poor impulse control.  
Nor is there any evidence of any psychomotor retardation, 
inappropriate behavior, or abnormal involuntary movement.  
Likewise, there is no evidence of impaired thought processes.  
Records also show he is able to participate in activities of 
daily living - despite his depressed mood, anxiety, and 
nightmares, which are already contemplated by the currently 
assigned 30 percent evaluation.  In making this 
determination, the Board notes that the Veteran has 
complained of memory loss such as difficulty remembering 
anniversary dates and tasks that he was supposed to complete 
next.  See April 2008 VA examination report.  However, the 
October 2004 VA treatment record shows that the Veteran had 
average to superior memory functions.  The April 2004 VA 
examination report noted that the Veteran's immediate and 
recent memories were satisfactory and remote memory was good.  
The November 2005 VA examination report also showed that the 
Veteran's memory was good.  Further, even if the Veteran has 
short-term memory loss, this symptom is already contemplated 
in the currently assigned disability evaluation of 30 
percent.  

Furthermore, the Veteran does not appear to have difficulty 
maintaining effective social relationships.  In fact, the 
April 2008 VA examiner mentioned that the Veteran maintained 
an excellent relationship with his siblings, excellent 
relationship with his children, and enjoyed his work and 
socialization.  Furthermore, the March 2009 VA treatment 
record noted that the Veteran spent most of his time with his 
family and worked one day a week.  The Veteran also discussed 
his plans to visit a relative in May, that he had plans in 
June for two and one-half weeks, and in August, he was going 
to attend a family reunion.  As such, there is no indication 
that the Veteran cannot interact with his family or that the 
Veteran has difficulty establishing or maintaining effective 
social relationships.  

As for evidence regarding work relationships, the Veteran has 
testified that he used to own an auction house, but now only 
works once per week because he did not like to deal with 
people.  However, the April 2008 VA examination report shows 
that the Veteran enjoyed his socialization at work.  Indeed, 
the Veteran stated that he enjoyed working 1 day a week as it 
allows him to be around other people and encouraged social 
interaction.  He also reported that he did some volunteer 
work of carpentry for a battered women's shelter and that he 
was financially stable.  The Board does acknowledge that 
having difficulty in establishing effective work 
relationships is symptomatology associated with a 50 percent 
evaluation; however, as the Veteran's overall symptomatology 
is more accurately associated with the 30 percent evaluation, 
the Board finds the 30 percent disability evaluation to be 
appropriate.  

In this case, the Veteran has been assigned GAF scores 
ranging from 50 to 55. According to DSM-IV, which as noted 
above, VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 
4.130, a GAF score of 51 to 60 indicates moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  
Scores ranging from 41 to 50 reflect serious symptoms or any 
serious impairment in social, occupational or school 
functioning.  The Board acknowledges that the Veteran was 
given a GAF score of 50 in the November 2005 VA examination 
report, which indicates that the Veteran has serious 
symptoms.  However, upon review of the overall medical 
evidence of record, the Board finds that the assigned GAF 
scores of 51 and 55 as shown by the April 2008 and April 2004 
examination reports, respectively, are more consistent with 
the medical evidence that addresses the Veteran's actual 
symptoms and level of functioning.  The medical evidence more 
typically exhibits moderate symptoms with moderate difficulty 
in social and occupational functioning, rather than the more 
serious symptoms associated with the lower GAF scores, such 
as obsessional rituals, suicidal ideation, and an inability 
to keep a job.  In fact, the April 2008 VA examiner 
specifically stated that the Veteran's GAF would not be 
characterized as 50 or below because the Veteran's symptoms 
are not considered at a level of serious impairment.  
Accordingly, such characterization more closely approximates 
the schedular criteria associated with the currently assigned 
30 percent evaluation for his PTSD.

In reaching this conclusion, the Board acknowledges the 
Veteran's belief that his PTSD symptoms are more severe than 
the current disability rating reflects.  The Board must 
consider the entire evidence of record when analyzing the 
criteria laid out in the ratings schedule.  While the Board 
recognizes that the Veteran is competent to provide evidence 
regarding his symptomatology, he is not competent to provide 
an opinion regarding the severity of his symptomatology.  
Such evidence must come from a medical professional.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Espiritu v. Derwinski, 2 Vet App 492 (1992)

Additionally, the record contains no evidence showing the 
Veteran is entitled to a higher rating at any point during 
the instant appeal; therefore no staged ratings are 
appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Thus, the Board finds that a 30 percent disability evaluation 
is appropriate and that there is no basis for awarding a 
higher evaluation for his PTSD.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In Thun v. Peake, 22 Vet. App. 111, 
115 (2008), the Court held that the determination of whether 
a Veteran is entitled to an extra-schedular rating under 
38 C.F.R. § 3.321(b) is a three-step inquiry, beginning with 
a threshold finding that the evidence before VA "presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate."  In other words, the Board must compare the 
level of severity and symptomatology of the Veteran's 
disability with the established criteria found in the rating 
schedule for that disability; if the criteria reasonably 
describe the Veteran's disability level and symptomatology, 
then his disability picture is contemplated by the rating 
schedule.  Id.

The Board notes that there is no evidence of record that the 
Veteran's PTSD warrants a rating higher than 30 percent on an 
extraschedular basis.  38 C.F.R. § 3.321(b) (2009).  Any 
limits on the Veteran's employability due to his PTSD have 
been contemplated in the above stated evaluation under 
Diagnostic Code 9411.  The evidence also does not reflect 
that the Veteran's PTSD has necessitated any frequent periods 
of hospitalization or caused marked interference with 
employment.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the Veteran's service-connected PTSD under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995); Thun, supra.

In conclusion, the Board finds that Veteran's level of 
disability more closely approximated the criteria for a 30 
percent evaluation and a higher evaluation is not warranted.  
Therefore, the Veteran's claim for an increased disability 
evaluation in excess of 30 percent for the Veteran's PTSD 
must be denied.  38 C.F.R. § 4.71a, Diagnostic Code 9411.  

II.  Initial Rating for Left Ankle Sprain

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45. Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

The Veteran's left ankle sprain is currently assigned a 10 
percent disability evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Under Diagnostic Code 5271, a 10 
percent disability evaluation is warranted for moderate 
limited motion of the ankle.  To warrant a 20 percent 
disability evaluation, there must be marked limited motion of 
the ankle.  

Words such as "moderate" and "marked" are not defined in 
the Rating Schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6. However, the Schedule for Rating Disabilities also 
provides some guidance by defining full range of motion of 
the ankle as zero to 20 degrees of dorsiflexion and zero to 
45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate 
II (2009).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a disability evaluation in excess 
of 10 percent for his service-connected left ankle sprain.  

In this regard, the February 2006 VA examination report shows 
that the left ankle demonstrated 20 degrees of dorsiflexion 
and 35 degrees of plantar flexion.  These findings show full 
dorsiflexion and only a 10 degree loss of plantar flexion, 
which clearly do not reflect marked limitation of motion.  In 
short, the evidence does not support a finding of marked 
limitation of motion as required for a 20 percent evaluation 
under Diagnostic Code 5271. 

The Board also finds that a disability evaluation higher than 
10 percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the left 
ankle.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  The February 2006 VA 
examination report showed essentially normal motion of the 
Veteran's left ankle, thereby indicating that the 10 percent 
evaluation had been assigned based on the Veteran's 
complaints of pain.  Thus, the Veteran's pain has been fully 
compensated in the currently assigned 10 percent evaluation.  
The VA examiner also noted that there was no pain on motion 
of the left ankle.  However, the report does show that there 
was an additional 2 degrees limitation of motion and the 
major function was impacted by pain.  There are no objective 
findings of weakness, fatigability, or incoordination in the 
medical evidence of record.  Additionally, the Veteran stated 
that he only experienced the ankle giving away twice a year 
with flare-ups once every two months.  He reported that his 
ankle hurts once in a while.  See February 2006 VA 
examination report.  The Veteran's complaints do not, when 
viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Therefore, the Board finds that application of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 does not provide a basis 
for a disability evaluation higher than 10 percent.  

The Board also finds that no other potentially applicable 
diagnostic code affords the Veteran an evaluation higher than 
10 percent for his left ankle sprain.  In this regard, there 
is no evidence that his left ankle is manifested by ankylosis 
or malunion and, therefore, the Veteran is not entitled to a 
higher initial disability evaluation under these codes.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272 and 5273 
(2009).

In reaching this conclusion, the Board acknowledges the 
Veteran's belief that his left ankle symptoms are more severe 
than the current disability evaluation reflects.  The Board 
must consider the entire evidence of record when analyzing 
the criteria laid out in the ratings schedule.  While the 
Board recognizes that the Veteran is competent to provide 
evidence regarding his symptomatology, he is not competent to 
provide an opinion regarding the severity of his 
symptomatology.  Such evidence must come from a medical 
professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet App 492 (1992)

Additionally, the record contains no evidence showing the 
Veteran was entitled to a disability evaluation in excess of 
10 percent at any point during the instant appeal. Therefore, 
staged ratings are not appropriate.  See Fenderson, supra.

The Board has also considered whether a Veteran is entitled 
to an extra-schedular rating under 38 C.F.R. § 3.321(b).  See 
also Thun, supra.  In this case, the Veteran has not 
contended that his service-connected left ankle sprain has 
caused frequent periods of hospitalization or marked 
interference with his employment.  Additionally, the Board 
finds that the rating criteria to evaluate his left ankle 
sprain reasonably describe the Veteran's disability level and 
symptomatology and he has not argued to the contrary.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In conclusion, for the reasons and bases expressed above, the 
Board concludes that the criteria for an initial disability 
evaluation in excess of 10 percent for the Veteran's left 
ankle sprain have not been met.  The benefit sought on appeal 
must, therefore, be denied.

ORDER

Entitlement to a disability evaluation in excess of 30 
percent for service-connected PTSD is denied.  

Entitlement to an initial disability evaluation in excess of 
10 percent for service-connected left ankle sprain is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


